                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


CANAL INDEMNITY COMPANY,
A SOUTH CAROLINA CORPORATION,

          Plaintiff,

V.                                                                        Case No. 4:19-cv-2945

COASTAL TRANSPORT CO., INC., A
TEXAS CORPORATION; CALJET II, LLC,
AN ARIZONA LIMITED LIABILITY
COMPANY; CALJET OF AMERICA, LLC,
AN ARIZONA LIMITED LIABILITY
COMPANY; CHEVRON U.S.A., INC., AN
PENNSYLVANIA CORPORATION;
VALERO MARKETING AND SUPPLY
COMPANY, A DELAWARE
CORPORATION; CIRCLE K TERMINAL,
LLC, A DELAWARE LIMITED LIABILITY
COMPANY; NATIONAL INTERSTATE
INSURANCE COMPANY, AN OHIO
CORPORATION; PHILLIPS66, A
DELAWARE CORPORATION; AND PRO-
PETROLEUM, INC., A TEXAS
CORPORATION,

          Defendants.


             NOTICE OF APPEARANCE OF ATTORNEY EDWIN S. GAULT JR.
                 ON BEHALF OF DEFENDANT CHEVRON U.S.A., INC.


          Edwin S. Gault, Jr., with the law firm of Forman Watkins & Krutz LLP, hereby enters his

appearance as additional counsel of record for Defendant Chevron U.S.A. Inc. in the above-styled

matter.
       Respectfully submitted, this the 30th day of September, 2019.

                                            FORMAN WATKINS & KRUTZ LLP


                                            //s// Edwin S. Gault, Jr.
                                            EDWIN S. GAULT, JR.
                                            Texas Bar No. 24049863
                                            210 East Capitol Street, Suite 2200
                                            Jackson, Mississippi 39201-2375
                                            Phone: (601) 969-7834
                                            Facsimile: (601) 960-8613
                                            win.gault@formanwatkins.com

                                            Counsel for Defendant Chevron U.S.A. Inc.



                                CERTIFICATE OF SERVICE

       I do hereby certify that I have electronically served the foregoing motion using the

Court’s ECF system, which sent notification to all known counsel of record on this 30th day of

September, 2019.

                                                    //s// Edwin S. Gault, Jr.
                                                    EDWIN S. GAULT, JR.
